DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “a conductive filler configured to increase a contact area of at least one contact surface,” is unclear as to how disposing a filler on a contact surface of the electrode pad can increase the contact area of the surface of the electrode pad. Rather, disposing the conductive filler would be understood to at least partially cover/obscure the contact surface, thereby decreasing the amount of the surface available for contact. Additionally, as the limitation is a functional limitation, it is therefore further unclear as to the scope of the subject matter embraced by the claim because it is unclear what structures would/could achieve said function. For examination purposes, any conductive filler will be interpreted to achieve the claimed function.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Higashi et al. (US 2007/0262338; herein “Higashi”) in view of Ho et al. (US 2006/0022340; herein “Ho”).
Regarding claim 1, Higashi discloses in Fig. 4 and related text a light emitting diode (LED) element comprising:
an active layer (the interfacial layer/depletion region formed at the p-n junction 23, see [0087]) configured to generate light;
a first semiconductor layer (12, see [0085]) disposed on a first surface of the active layer and doped with an n-type dopant;
a second semiconductor layer (13, see [0085]) disposed on a second surface of the active layer opposite to the first surface, the second semiconductor layer being doped with a p-type dopant;
a first electrode pad and a second electrode pad (17 and 18, see [0092]) electrically connected to the first semiconductor layer and the second semiconductor layer, respectively, the first electrode pad comprising a first contact surface and the second electrode pad comprising a second contact surface.
Higashi does not explicitly disclose 
a conductive filler disposed on at least one contact surface from among the first contact surface and the second contact surface;
wherein the at least one contact surface from among the first contact surface and the second contact surface has a dent formed therein, and 
wherein the conductive filler disposed on the at least one contact surface to fill the dent;
wherein a material of the conductive filler is different from a material of the first electrode pad and the second electrode pad.
In the same field of endeavor, Ho teaches in Fig. 5 and related text a semiconductor device having a first pad and a second pad (first and second ones of bump/pad structure including 2101/2102/2041/2042, see [0027]), comprising 
a conductive filler (208, see [0027]) disposed on at least one contact surface (surface of 2101/2102/2041/2042) from among the first contact surface and the second contact surface;
wherein the at least one contact surface from among the first contact surface and the second contact surface has a dent formed therein (dent in surface of 2101/2102/2041/2042, see Fig. 5), and 
wherein the conductive filler disposed on the at least one contact surface to fill the dent;
wherein a material of the conductive filler (e.g. gold or gold alloys, see [0028]) is different from a material of the first electrode pad and the second electrode pad (e.g. nickel or nickel alloy of 2041/2042, see [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Higashi by having a conductive filler disposed on at least one contact surface from among the first contact surface and the second contact surface, the at least one contact surface from among the first contact surface and the second contact surface having a dent, the conductive filler being disposed on the at least one contact surface to fill the dent, and a material of the conductive filler is different from a material of the first electrode pad and the second electrode pad, as taught by Ho, in order to provide pads which are more compressible bumps and provide better insulation for the electrical connections, thereby decreasing device failure (see Ho [0038] at least).
Regarding claim 2, the combined device shows wherein a portion of the at least one contact surface is exposed through the conductive filler (Ho: portion of surface of 2101/2102/2041/2042 exposed, see Fig. 5).
Regarding claim 3, the combined device shows a surface of the conductive filler is substantially coplanar with a portion of the at least one contact surface (Ho: surface of 2101/2102/2041/2042 is coplanar with surface of 208, see Fig. 5).
Regarding claim 5, Higashi further discloses 
wherein the first semiconductor layer (12) comprises a light exposure surface through which the light generated in the active layer is transmitted (as evidenced by light transmitting layer 11, see [0087]), and
wherein the first electrode pad and the second electrode pad (17 and 18) are disposed on an opposite side of the first semiconductor layer with respect to the light exposure surface.
Regarding claim 7, Higashi discloses in Fig. 4 and related text a light emitting diode (LED) display module comprising:
a substrate (40);
a first connection pad and a second connection pad (first and second 41, see [0091]) disposed on a surface of substrate;
an LED element (1, see [0084]) disposed on the substrate; and
an adhesive layer (32, see [0092]) disposed on the substrate to electrically connect the LED element to the substrate,
wherein the LED element comprises:
a first electrode pad and a second electrode pad (17 and 18, see [0092]) disposed to face the first connection pad and the second connection pad, respectively, the first electrode pad comprising a first contact surface and the second electrode pad comprising a second contact surface.
Higashi does not explicitly disclose 
a conductive filler configured to increase a contact area of at least one contact surface from among the first contact surface of the first electrode pad and the second contact surface of the second electrode pad;
wherein the at least one contact surface from among the first contact surface and the second contact surface has a dent formed therein, and 
wherein the conductive filler disposed on the at least one contact surface to fill the dent;
wherein a material of the conductive filler is different from a material of the first electrode pad and the second electrode pad.
Regarding claim 8, the combined device shows wherein a portion of the at least one contact surface is exposed through the conductive filler (Ho: portion of surface of 2101/2102/2041/2042 exposed, see Fig. 5). 
Regarding claim 10, Higashi further discloses 
wherein the adhesive layer (32) comprises a plurality of conductive particles (see [0092]), and
wherein the plurality of conductive particles are disposed between the first electrode pad (17) and the first connection pad (the first 41) to electrically connect the first electrode pad to the first connection pad, and are disposed between the second electrode pad (18) and the second connection pad (the second 41) to electrically connect the second electrode pad to the second connection pad.
Regarding claim 11, Higashi further discloses wherein the adhesive layer (32) comprises an anisotropic conductive film (ACF) or an anisotropic conductive paste (ACP) (see [0092]).

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive.
Applicant argues (page 6) that claim 7 is not indefinite because the position of the conductive filler is defined.
In response, the examiner disagrees. Specifically, defining the position of the conductive filler as filling the dent does not add clarity as to how the filler can increase the contact area of the surface of the electrode pad. Rather, disposing the conductive filler would be understood to at least partially cover/obscure the contact surface, thereby decreasing the amount of the surface available for contact. Additionally, since the limitation is a functional limitation, it is unclear as to the scope of the subject matter embraced by the claim because it is unclear what structures would/could achieve said function. 
Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/3/2022